282 S.W.3d 885 (2009)
Cornelius DUPREE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 91439.
Missouri Court of Appeals, Eastern District, Division Four.
May 12, 2009.
Gwenda R. Robinson, District Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., and MARY K. HOFF, J., and KENNETH M. ROMINES, J.
Prior report: 166 S.W.3d 638.

ORDER
PER CURIAM.
Cornelius Dupree (Movant) appeals from the denial of a motion to vacate judgment and sentence under Rule 29.15 following an evidentiary hearing. The convictions sought to be vacated were for murder in the first degree, Section 565.020, RSMo 2000,[1] and armed criminal action, Section 571.015, for which Movant was sentenced to concurrent terms of life imprisonment without the possibility of probation and parole for the murder count and twenty-five years imprisonment for the armed criminal action count. On appeal, Movant argues the motion court erred in denying his motion because: (1) appellate counsel was ineffective for failing to raise on direct appeal the exclusion of testimony from the medical examiner that Victim had PCP in his system, and; (2) trial counsel was ineffective for failing to call Ife Williams (Williams) to testify because her testimony would have supported Movant's claim of self-defense. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.